770DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-19 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on07/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “MEHTOD OF MAKING A TRIANGULAR ROTOR WEDGE WITH DIFFERENT LAYERS HAVING TITANIUM”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11, 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Kinouchi et al. (US PG Pub 20190238021 hereinafter “Kinouchi”) in view of Tornquist et al (US PG Pub 20040232795 hereinafter “Tornquist”). 
Re-claim 1, discloses a method a making a rotor wedge (see Fig.1, and Fig.17, P[0115]) for a wound rotor (exciting coils, see 230, P[0115]), comprising fusing a first layer and one or more second layers to form a wedge body (annotated Fig.9c).  

    PNG
    media_image1.png
    613
    901
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    443
    541
    media_image2.png
    Greyscale
  

    PNG
    media_image3.png
    629
    613
    media_image3.png
    Greyscale


	Kinouchi fails to explicitly recite a method. 
	However, Tornquist indicates the method is for making roto wedge (Title).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the Kinouchi reference and specifically call a method for making a rotor wedge as indicated by Tornquist which is a process of making a wedge that provides sufficient radial retention at high speeds using advantageous systems and method (Tornquist, P[0010]).

    PNG
    media_image4.png
    687
    443
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    479
    446
    media_image5.png
    Greyscale


Re-claim 2, Kinouchi as modified discloses the method as recited in claim 1, wherein fusing the first layer and the one or more second layers (annotated Fig.9c) includes defining a wedge body (annotated Fig.9c) having a longitudinal profile with a substantially triangular shape (see Fig.1), a stator face and an opposed apex (annotated Fig.1), wherein fusing the first and second layers includes fusing a particulate including titanium in an additive manufacturing apparatus (see P[0071], making layer of wedge in fig.9c from titanium using additive manufacturing process/apparatus).  
Kinouchi fails to explicitly teach Wedge body having triangular shape (see Fig.4 and other figures, it is a change in shape which is known in the art), a stator face (and an opposed apex, and first and second winding faces spanning the apex and the stator face on laterally opposite sides of wedge body.
However, Tornquist teaches and shows Wedge body having triangular shape, a stator face and an opposed apex (annotated Fig.1), and first and second winding faces (annotated Fig.1) spanning the apex and the stator face on laterally opposite sides of wedge body (see annotated Fig.1 showing all limitations in claim).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the structure and shape of the wedge in Kinouchi wherein Wedge body having triangular shape [ it is a change in shape which is known in the art), a stator face and an opposed apex, and first and second winding faces spanning the apex and the stator face on laterally opposite sides of wedge body as indicated by Tornquist which provides sufficient radial retention at high speeds using advantageous systems and method (Tornquist, P[0010]).
Re-claim 3, Kinouchi as modified discloses the method as recited in claim 2, further comprising depositing an insulating layer (see P[0090], covering the wedge with resin/which has high heat resistance, is an insulator) over the first and second winding faces and the apex of the wedge body (the covering of the wedge covers all apex, and winding faces, which is the surface of the wedge).  

    PNG
    media_image6.png
    687
    444
    media_image6.png
    Greyscale


Re-claim 4, Kinouchi  as modified discloses the method as recited in claim 3 above. 
Kinouchi as modified fails to explicitly teach comprising coupling a heat transfer plate to the stator face of the wedge body.  
Tornquist teaches comprising fixing coupling a heat transfer plate (440 is considered heat plate, at least the tip end shown in Fig.4) to the stator face (annotated Fig.4) of the wedge body (170a, both ends of 170a have heat sinks 440).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the wedge in Kinouchi wherein coupling a heat transfer plate to the stator face of the wedge body by Tornquist which provides sufficient radial retention at high speeds using advantageous systems provide cooling of the device, making it more efficient providing cooling for coils (Tornquist, P[0010-0014]).
Re-claim 5, Kinouchi  as modified discloses the method as recited in claim 3 above. 
Kinouchi as modified fails to explicitly teach comprising fixing a heat sink to a first end of the wedge body.  
Tornquist teaches comprising fixing a heat sink (440) to a first end of the wedge body (170a, both ends of 170a have heat sinks 440).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the wedge in Kinouchi wherein fixing a heat sink to a first end of the wedge body by Tornquist which provides sufficient radial retention at high speeds using advantageous systems provide cooling of the device, making it more efficient providing cooling for coils (Tornquist, P[0010-0014]).
Re-claim 5, Kinouchi  as modified discloses the method as recited in claim 3 above. 
Kinouchi as modified fails to explicitly teach comprising fixing a heat sink to a second longitudinal  end of the wedge body.  
Tornquist teaches comprising fixing a heat sink (440) to a second longitudinal end of the wedge body (170a, both ends of 170a have heat sinks 440).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the wedge in Kinouchi wherein fixing a heat sink to a second longitudinal end of the wedge body by Tornquist which provides sufficient radial retention at high speeds using advantageous systems provide cooling of the device, making it more efficient providing cooling for coils (Tornquist, P[0010-0014]).


 Re-claim 7, Kinouchi as modified discloses the method as recited in claim 1, wherein the wedge body comprises titanium or titanium alloy (P[0071], magnetic body contains Ti, titanium).  
Re-claim 8, Kinouchi as modified discloses the method as recited in claim 1, further comprising coupling a heat transfer plate (coating in P[0083, thickness of .1um) to a stator face (to all faces of the wedge body which includes stator face) of the wedge body (it is around whole wedge, see P[0084]), extending along a longitudinal length of the wedge body (layer of non-magnetic metal which might have AL).  
Re-claim 9, Kinouchi as modified discloses the method as recited in claim 8, wherein the heat transfer plate (coating in P[0083]) includes a material (Al, Aluminum: P[0084], coating consist of AI, which has higher thermal conductivity than Titanium which is a material of the wedges, or one of the materials) having higher thermal conductivity than a material forming the wedge body (See Fig.9, or Fig.1, item 2, see the attached document: https://material-properties.org/aluminium-alloys-vs-titanium-alloys-comparison-pros-and-cons/ in this link: 
 https://material-properties.org/aluminium-alloys-vs-titanium-alloys-comparison-pros-and-cons/   ).
Re-claim 10, Kinouchi as modified discloses the method as recited in claim 8 above, wherein the heat transfer plate (coating as indicated in P[0083-0084) includes aluminum or an aluminum alloy (P[0083-0084, coating has Aluminum: AL).  
Re-claim 11, Kinouchi as modified discloses the  method as recited in claim 1. 
Kinouchi fails to explicitly teach wherein the wedge body has at least one channel extending between longitudinally opposite ends of the wedge body.  
However, Tornquist teaches wherein the wedge body (170a) has at least one channel (470, 460) extending between longitudinally opposite ends of the wedge body (see fig.4, channel extend all the way up and down to both sides).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the wedge in Kinouchi wherein the wedge body has at least one channel extending between longitudinally opposite ends of the wedge body as indicated by Tornquist which provides sufficient radial retention at high speeds using advantageous systems provide cooling of the device, making it more efficient (Tornquist, P[0010-0014]).
Re-claim 12, Kinouchi as modified discloses the method as recited in claim 11 above. 
Kinouchi fails to explicitly teach wherein the wedge body has a major channel and a pair of minor channels, the major channel arranged laterally between the apex and the stator face of the wedge body, a first of the minor channels arranged laterally between the major channel and the first winding face, a second of the minor channels arranged laterally between the major channel and the second winding face of the wedge body.  
However, Tornquist teaches wherein the wedge body (annotated Fig.4) has a major channel  (annotated Fig.4) and a pair of minor channels  (annotated Fig.4), the major channel arranged laterally between the apex  (annotated Fig.4) and the stator face  (annotated Fig.4) of the wedge body (170a), a first of the minor channels  (annotated Fig.4) arranged laterally between the major channel  (annotated Fig.4) and the first winding face (annotated Fig.4), a second of the minor channels (annotated Fig.4) arranged laterally between the major channel (annotated Fig.4) and the second winding face(annotated Fig.4) of the wedge body (170a, annotated Fig.4, or see Fig.5, 590,570).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the wedge in Kinouchi wherein the wedge body has a major channel and a pair of minor channels, the major channel arranged laterally between the apex and the stator face of the wedge body, a first of the minor channels arranged laterally between the major channel and the first winding face, a second of the minor channels arranged laterally between the major channel and the second winding face of the wedge body by Tornquist which provides sufficient radial retention at high speeds using advantageous systems provide cooling of the device, making it more efficient providing cooling for coils (Tornquist, P[0010-0014]).
Re-claim 14, Kinouchi as modified discloses the method as recited in claim I, further comprising depositing an insulating layer (layer in P[0090], resin, copolymer,  providing heat resistance, 14,coating layer over wedge) over the winding faces (all around 2, coating wedge 2, see P[0090]) and the apex of the wedge body (over wedge 2, P[0083-84]), wherein the insulating layer (coating layer, P[0083-0084, 14) extends contiguously between opposite longitudinal ends of the wedge body (coating coats the wedge therefore  goes between all structure of wedge which is between all ends).  
Re-claim 15, Kinouchi as modified discloses the method as recited in claim 14, wherein the insulating layer (14) comprises a polymeric material (P[0090], covering the wedge with a layer of polymer, see P[0090]).
Re-claim 16, Kinouchi  as modified discloses the method as recited in claim 1 above. 
Kinouchi as modified fails to explicitly teach comprising fixing a heat sink to a longitudinally end of the wedge body.  
Tornquist teaches comprising fixing a heat sink (440) to a longitudinally end of the wedge body (170a, both ends of 170a have heat sinks 440).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the wedge in Kinouchi wherein fixing a heat sink to a longitudinally end of the wedge body by Tornquist which provides sufficient radial retention at high speeds using advantageous systems provide cooling of the device, making it more efficient providing cooling for coils (Tornquist, P[0010-0014]). 
Claim 13  are rejected under 35 U.S.C. 103 as being unpatentable over Kinouchi in view of Tornquist as applied to claim 11 above, and in further view of Huang et al (US PG Pub 20160204663 hereinafter “Huang”). 
Re-claim 13, Kinouchi as modified discloses the method as recited in claim 1. 
Kinouchi  as modified fails to explicitly teach  wherein the wedge body includes one or more cooling channels defined within the stator face and extending longitudinally along the wedge body. 
However, Huang teaches wherein the wedge body (annotated Fig.3) includes one or more cooling channels   (annotated Fig.3) defined within the stator face  (annotated Fig.3)and extending longitudinally along the wedge body  (annotated Fig.3). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the wedge in Kinouchi wherein the wedge body includes one or more cooling channels defined within the stator face and extending longitudinally along the wedge body as shown by Huang to provide thermal transfer and provide cooling of winding and rotor structure (Huang, P[0020]).

    PNG
    media_image7.png
    540
    463
    media_image7.png
    Greyscale

 
Claim 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Kinouchi in view of Tornquist as applied to claim 16 above, and in further view of Dutau (US Patent 8274185 hereinafter “Dutau”).
Re-claim 17,  Kinouchi as modified discloses the method as recited in claim 16 above. 
Kinouchi fails to explicitly teach wherein the heat sink includes a material having higher thermal conductivity than a material forming the wedge body.  
However, Dutau teaches the heat sink (11,30, made of aluminum, P[29]) includes a material having higher thermal conductivity (aluminum) than a material (material forming 13 which could be plastic, which has lower thermal conductivity than aluminum) forming the wedge body (10, at least 13).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the wedge in Kinouchi wherein the heat sink includes a material having higher thermal conductivity than a material forming the wedge body as taught by Dutau to provide cooling for the rotor and limit head losses of rotor providing ways of cooling the rotor (Dutau, P[33, P[41]).

    PNG
    media_image8.png
    660
    328
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    736
    391
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    751
    399
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    317
    373
    media_image11.png
    Greyscale


Re-claim 18,  Kinouchi as modified discloses the method as recited in claim 16 above. 
Kinouchi fails to explicitly teach wherein the heat sink includes aluminum or aluminum alloy.  
However, Dutau teaches the heat sink (11,30, made of aluminum) includes aluminum (P[29], aluminum makes 11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the wedge in Kinouchi wherein the heat sink includes aluminum or aluminum alloy as taught by Dutau to provide cooling for the rotor and limit head losses of rotor providing ways of cooling the rotor (Dutau, P[33, P[41]).
Re-claim 19,  Kinouchi as modified discloses the method as recited in claim 16 above. 
Kinouchi fails to explicitly teach wherein the heat sink includes a finned body longitudinally spaced apart from the wedge body.  
However, Dutau teaches the heat sink (11,30, made of aluminum) includes a finned body (30, see Fig. 8-10) longitudinally spaced apart from the wedge body (spaced from 10).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the wedge in Kinouchi wherein the heat sink includes aluminum or aluminum alloy as taught by Dutau to provide cooling for the rotor and limit head losses of rotor providing ways of cooling the rotor (Dutau, P[33, P[41]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure see PTO-893. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834